In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00265-CV

CHESTER WILDER AND CAROLYN                §    On Appeal from County Court at
WILDER, Appellants                             Law No. 3
                                          §
V.                                             of Tarrant County (2017-005058-3)
                                          §
                                               August 15, 2019
JOHNSTON CUSTOM HOMES, INC. AND           §
JEROLD B. JOHNSTON, Appellees                  Per Curiam


                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.




                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM